Case 7:20-cv-02050-PMH Document 14 Filed 07/01/20 Page 1 of 7

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

ANDREW JAY ANDRADEZ,

Plaintiff, ORDER OF SERVICE

-against- 20-CV-2050 (PMH)

ORANGE COUNTY SHERIFF’S OFFICE;
ORANGE COUNTY JAIL,

 

Defendants.

 

PHILIP M. HALPERN, United States District Judge:

Plaintiff, currently detained in the Orange County Jail, brings this pro se action under 42
U.S.C. § 1983, alleging that Defendants violated his rights. By order dated March 27, 2020, the
Court granted Plaintiffs request to proceed without prepayment of fees, that is, in forma pauperis
(IFP).! On April 10, 2020, the Court issued an order, inter alia, dismissing certain defendants,
directing the Orange County Sheriff’s Office to identify the John Doe defendants, and directing
Plaintiff to file an amended complaint naming the John Doe defendants within thirty days of
receiving the identifying information. (Doc. 6, the “Order of Service”). On June 10, 2020, pursuant
to the Order of Service, the Orange County Sheriff’s Office filed and served a letter identifying
the John Doe defendants. (Doc. 8). On June 29, 2020, Plaintiff filed an amended complaint again
naming as Defendants the Orange County Sheriff’s Office and the Orange County Jail, as well as
Dep. Sheriff Timothy Mclaughlin and Deputy Sheriff Thomas Monahan, the identified John Doe

Defendants. (Doc. 13).

 

' Prisoners are not exempt from paying the full filing fee even when they have been granted
permission to proceed IFP. See 28 U.S.C. § 1915(b)(1).

 
Case 7:20-cv-02050-PMH Document 14 Filed 07/01/20 Page 2 of 7

STANDARD OF REVIEW

The Prison Litigation Reform Act requires that federal courts screen complaints brought
by prisoners who seek relief against a governmental entity or an officer or employee of a
governmental entity. See 28 U.S.C. § 1915A(a). The Court must dismiss a prisoner’s IFP
complaint, or any portion of the complaint, that is frivolous or malicious, fails to state a claim upon
which relief may be granted, or seeks monetary relief from a defendant who is immune from such
relief. 28 U.S.C. §§ 1915(e)(2)(B), 1915A(b); see Abbas v. Dixon, 480 F.3d 636, 639 (2d Cir.
2007). The Court must also dismiss a complaint if the court lacks subject matter jurisdiction. See
Fed. R. Civ. P. 12(h)(3).

While the law mandates dismissal on any of these grounds, the Court is obliged to construe
pro se pleadings liberally, Harris v. Mills, 572 F.3d 66, 72 (2d Cir. 2009), and interpret them to
raise the “strongest [claims] that they suggest,” Triestman v. Fed. Bureau of Prisons, 470 F.3d 471,
474 (2d Cir. 2006) (internal quotation marks and citations omitted) (emphasis in original). But the
“special solicitude” in pro se cases, id. at 475 (citation omitted), has its limits — to state a claim,
pro se pleadings still must comply with Rule 8 of the Federal Rules of Civil Procedure, which
requires a complaint to make a short and plain statement showing that the pleader is entitled to
relief.

The Supreme Court has held that under Rule 8, a complaint must include enough facts to
state a claim for relief “that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570
(2007). A claim is facially plausible if the plaintiff pleads enough factual detail to allow the court
to draw the inference that the defendant is liable for the alleged misconduct. In reviewing the
complaint, the court must accept all well-pleaded factual allegations as true. Ashcroft v. Iqbal, 556
U.S. 662, 678-79 (2009). But it does not have to accept as true “[t]hreadbare recitals of the

elements of a cause of action,” which are essentially just legal conclusions. Twombly, 550 U.S. at

2

 
Case 7:20-cv-02050-PMH Document 14 Filed 07/01/20 Page 3 of 7

555. After separating legal conclusions from well-pleaded factual allegations, the court must
determine whether those facts make it plausible — not merely possible — that the pleader is entitled
to relief. Id.

DISCUSSION
A. Orange County Sheriff’s Office and Orange County Jail

As the Court stated in the Order of Service, under New York law, the Orange County
Sheriff’s Office and the Orange County Jail may not be sued in their own names. See Omnipoint
Commce’ns, Inc. v. Town of LaGrange, 658 F. Supp. 2d 539, 552 (S.D.N.Y. 2009) (“In New York,
agencies of a municipality are not suable entities.”); Hall v. City of White Plains, 185 F. Supp. 2d
293, 303 (S.D.N.Y. 2002) (“Under New York law, departments which are merely administrative
arms of a municipality do not have a legal identity separate and apart from the municipality and
cannot sue or be sued.”); see also N.Y. Gen. Mun. Law § 2 (“The term ‘municipal corporation,’ as
used in this chapter, includes only a county, town, city and village.”). Again, Plaintiff’s claims
against the Orange County Sheriff’s Office and the Orange County Jail must therefore be dismissed
because city agencies or departments do not have the capacity to be sued under New York law.

In light of Plaintiff's pro se status and clear intention to assert claims against Orange
County, the Court construes the complaint as asserting claims against Orange County, and directs
the Clerk of Court to amend the caption of this action to replace the Orange County Sheriff’s Office
and the Orange County Jail with Orange County. See Fed. R. Civ. P. 21. This amendment is without
prejudice to any defenses Orange County may wish to assert.

B. Service on Dep. Sheriff Timothy Mclaughlin and Deputy Sheriff Thomas Monahan

Because Plaintiff has been granted permission to proceed IFP, Plaintiff is entitled to rely
on the Court and the U.S. Marshals Service to effect service. Walker v. Schult, 717 F.3d. 119, 123

n.6 (2d Cir. 2013); see also 28 U.S.C. § 1915(d) (“The officers of the court shall issue and serve

 
Case 7:20-cv-02050-PMH Document 14 Filed 07/01/20 Page 4 of 7

all process ... in [IFP] cases.”); Fed. R. Civ. P. 4(c)(3) (the court must order the Marshals Service
to serve if the plaintiff is authorized to proceed IFP)). Although Rule 4(m) of the Federal Rules of
Civil Procedure generally requires that the summons and complaint be served within 90 days of
the date the complaint is filed, Plaintiff is proceeding IFP and could not have served the summons
and complaint until the Court reviewed the complaint and ordered that a summons be issued. The
Court therefore extends the time to serve until 90 days after the date the summons is issued. If the
complaint is not served within that time, Plaintiff should request an extension of time for service.
See Meilleur v. Strong, 682 F.3d 56, 63 (2d Cir. 2012) (holding that it is the plaintiff’s responsibility
to request an extension of time for service); see also Murray v. Pataki, 378 F. App’x 50, 52 (2d
Cir. 2010) (“As long as the [plaintiff proceeding IFP] provides the information necessary to
identify the defendant, the Marshals’ failure to effect service automatically constitutes ‘good cause’
for an extension of time within the meaning of Rule 4(m).”).

To allow Plaintiff to effect service on Defendant Dep. Sheriff Timothy Mclaughlin and
Deputy Sheriff Thomas Monahan through the U.S. Marshals Service, the Clerk of Court is
instructed to fill out a U.S. Marshals Service Process Receipt and Return form (“USM-285 form”)
for these Defendants. The Clerk of Court is further instructed to issue a summons and deliver to
the Marshals Service all the paperwork necessary for the Marshals Service to effect service upon
these Defendants.

Plaintiff must notify the Court in writing if Plaintiff’s address changes, and the Court may
dismiss the action if Plaintiff fails to do so.

C. Local Civil Rule 33.2

Local Civil Rule 33.2, which requires defendants in certain types of prisoner cases to
respond to specific, court-ordered discovery requests, applies to this action. Those discovery

requests are available on the Court’s website under “Forms” and are titled “Plaintiff’s Local Civil

4

 
Case 7:20-cv-02050-PMH Document 14 Filed 07/01/20 Page 5 of 7

Rule 33.2 Interrogatories and Requests for Production of Documents.” Within 120 days of service
of the amended complaint, Defendants must serve responses to these standard discovery requests.
In their responses, Defendants must quote each request verbatim.”

CONCLUSION

The Clerk of Court is directed to mail a copy of this order to Plaintiff, together with an
information package.

The Court dismisses Plaintiff’s claims against the Orange County Sheriff’s Office and the
Orange County Jail. See 28 U.S.C. § 1915(e)(2)(B)(ii). The Clerk of Court is directed to add
Orange County as a Defendant under Fed. R. Civ. P. 21.

The Clerk of Court is further instructed to issue a summons, complete the USM-285 form
with the addresses for Dep. Sheriff Timothy Mclaughlin and Deputy Sheriff Thomas Monahan,
and deliver all documents necessary to effect service by mail to the U.S. Marshals Service.

The Clerk of Court is directed to mail a copy of this order and the complaint to Orange
County Attorney at: Orange County Government Center, 255 Main Street Goshen, New York
10924.

Local Civil Rule 33.2 applies to this action.

The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would not
be taken in good faith, and therefore IFP status is denied for the purpose of an appeal. Cf Coppedge
vy. United States, 369 U.S. 438, 444-45 (1962) (holding that an appellant demonstrates good faith
when he seeks review of a nonfrivolous issue).

SO ORDERED:

Dated: New York, New York

 

* If Plaintiff would like copies of these discovery requests before receiving the responses
and does not have access to the website, Plaintiff may request them from the Pro Se Intake Unit.
Case 7:20-cv-02050-PMH Document 14 Filed 07/01/20 Page 6 of 7

July 1, 2020 ( hey Wh,
Ls

 

PHILIP M. HALPERN
United States District Judge

 
Case 7:20-cv-02050-PMH Document 14 Filed 07/01/20 Page 7 of 7

DEFENDANT AND SERVICE ADDRESS

Dep. Sheriff Timothy Mclaughlin  .
Orange County Correctional Facility
110 Wells Farm Road

Goshen, New York 10924

Deputy Sheriff Thomas Monahan
Orange County Correctional Facility
110 Wells Farm Road

Goshen, New York 10924

 

 

 
